Exhibit 10.1

 

ROYALTY AGREEMENT

 

BETWEEN

 

LEAP THERAPEUTICS, INC.

 

AND

 

LEAP SHAREHOLDER ROYALTY VEHICLE, LLC

 

EFFECTIVE AS OF JANUARY 23, 2017

 

--------------------------------------------------------------------------------


 

ROYALTY AGREEMENT

 

THIS ROYALTY AGREEMENT (this “Agreement”) is entered into as of January 23, 2017
(the “Effective Date”), by and between Leap Therapeutics, Inc., a Delaware
corporation (“Company” or “Leap”), and Leap Shareholder Royalty Vehicle, LLC, a
Delaware limited liability company (“Leap SRV”).   Company and Leap SRV are
sometimes referred to herein individually as a “Party” and collectively as
“Parties.”

 

RECITALS

 

Whereas, the Company is a party to that certain Agreement and Plan of Merger,
dated as of August 29, 2016, by and among the Company, Macrocure Ltd., a company
formed under the laws of the State of Israel and registered under No. 514083765
with the Israeli Registrar of Companies, and M-CO Merger Sub Ltd., a company
formed under the laws of the State of Israel and registered under No. 515506855
with the Israeli Registrar of Companies (as amended and in effect from time to
time, the “Merger Agreement”).

 

Whereas, as contemplated by the Merger Agreement and the transactions
contemplated therein (the “Merger”), the Company’s board of directors has
authorized the Company to distribute to each Shareholder of the Company
immediately prior to the consummation of the Merger on the date of this
Agreement (collectively, the “Shareholders”) the right (the “Royalty Right”) to
receive such Shareholder’s pro rata portion (calculated as between the
Shareholders on an as-converted to common stock basis) of (i) royalties equal to
two percent (2%) of Net Sales (as defined in Article 1 below) of DKN-01 Products
(as defined in Article 1 below) and (ii) royalties equal to five percent (5%) of
Net Sales of TRX518 Products (as defined in Article 1 below), provided that the
following conditions shall have been satisfied:  (1) Leap SRV shall have been
formed; (2) the Shareholders shall have agreed to become members of Leap SRV on
terms and conditions agreed upon by all of the Shareholders and set forth in the
limited liability company agreement of Leap SRV; (3) Leap, Leap SRV and the
Shareholders shall have agreed in writing that (i) each Shareholder’s Royalty
Rights shall be treated for tax purposes as having been distributed by Leap to
such Shareholder and contributed by such Shareholder to Leap SRV as a capital
contribution to Leap SRV in respect of such Shareholder’s membership interest in
Leap SRV and (ii) this Agreement and the performance by Leap of all of its
obligations under this Agreement shall supersede any obligation of Leap to make
any royalty payments to any Shareholder in respect to such Shareholder’s Royalty
Right; and (4) Leap SRV and the Company shall have executed and delivered this
Agreement;

 

Whereas, Leap SRV has been formed by virtue of filing a Certificate of Formation
with the Office of the Secretary of State of the State of Delaware;

 

Whereas, simultaneously with the execution and delivery of this Agreement by the
Parties, all of the Shareholders are executing and delivering the limited
liability operating agreement of Leap SRV pursuant to which the Shareholders are
agreeing to become members of Leap SRV on the terms and conditions set forth in
such limited liability company agreement;

 

1

--------------------------------------------------------------------------------


 

Whereas, simultaneously with the execution and delivery of this Agreement and
the limited liability company agreement of Leap SRV, Leap, Leap SRV and the
Shareholders are executing a letter agreement pursuant to which they are
agreeing that (i) each Shareholder’s Royalty Rights shall be treated for tax
purposes as having been distributed by Leap to such Shareholder and contributed
by such Shareholder to Leap SRV as a capital contribution to Leap SRV in respect
of such Shareholder’s membership interest in Leap SRV and (ii) this Agreement
and the performance by Leap of all of its obligations under this Agreement shall
supersede any obligation of Leap to make any royalty payments to any Shareholder
in respect to such Shareholder’s Royalty Right; and

 

Whereas, Leap and Leap SRV desire to enter into this Agreement.

 

Now, Therefore, in consideration of the above premises and the mutual covenants
and agreements set forth below, the Parties hereto agree as follows.

 

ARTICLE 1

 

DEFINITIONS

 

As used in this Agreement, the following words and phrases shall have the
following meanings:

 

“Affiliate” means, with respect to a Party, any Person directly or indirectly
controlling, controlled by, or under common control with, such Party.  For
purposes of this Agreement, the term “controlled” (including the terms
“controlled by” and “under common control with”) as used in this context, means
the direct or indirect ability or power to direct or cause the direction of
management policies of a Person or otherwise direct the affairs of such Person,
whether through ownership of equity, voting securities, beneficial interest, by
contract or otherwise. Control shall be presumed to exist where a Party controls
50% or more of the outstanding voting securities of an entity.  Notwithstanding
the foregoing provisions of this definition, any Person that is controlled or
under common control with any of the stockholders of the Company but is not
directly or indirectly controlled by the Company shall not be deemed or treated
as an Affiliate of the Company for purposes of this Agreement.

 

“Agreement” means this Royalty Agreement, together with any amendments to or
restatements of this Royalty Agreement.

 

“Applicable Laws” means all applicable laws, ordinances, rules and regulations
of any kind whatsoever of any governmental (including international, foreign,
federal, state, provincial and local) or regulatory authority, including,
without limitation, all laws, ordinances, rules and regulations promulgated by
the FDA, European Medicines Evaluation Agency or any other foreign equivalent of
the FDA.

 

“Calendar Quarter” means, as applicable, the three (3) month period ending on
March 31, June 30, September 30 or December 31.  The initial Calendar Quarter
will be deemed

 

2

--------------------------------------------------------------------------------


 

to begin on the Effective Date and end on the expiration of that Calendar
Quarter in which the Effective Date falls.

 

“Compound” means either or both of (i) DKN-01 and (ii) TRX518, as the context
may require.

 

“Confidential Information” means information received (whether disclosed in
writing, electronically, orally or by observation) by one Party (the “Receiving
Party”) from the other Party (the “Disclosing Party”) pursuant to this Agreement
unless in each case such information, as shown by competent evidence:

 

(a)                                 was known to the Receiving Party or to the
public prior to the Disclosing Party’s disclosure, as demonstrated by
contemporaneous written records;

 

(b)                                 became known to the public, after the
Disclosing Party’s disclosure hereunder, other than through a breach of the
confidentiality provisions of this Agreement by the Receiving Party or any
Person to whom such Receiving Party disclosed such information;

 

(c)                                  was subsequently disclosed to the Receiving
Party by a Person having a legal right to disclose, without any restrictions,
such information or data; or

 

(d)                                 was developed by the Receiving Party
independently of the Disclosing Party’s Confidential Information.

 

“Damages” means any and all costs, losses, claims, demands for payment,
government enforcement actions, liabilities, fines, penalties, expenses, court
costs and reasonable fees and disbursements of counsel, consultants and expert
witnesses incurred by a Party hereto or its Affiliates (including any
court-imposed interest in connection therewith).

 

“DKN-01” means the monoclonal antibody that, as of the Effective Date, is
identified as DKN-01 and is being developed by the Company.

 

“DKN-01 Product” means any composition or product that comprises, includes or
incorporates DKN-01.

 

“Effective Date” shall have the meaning set forth in the first paragraph hereof.

 

“GAAP” means U.S. Generally Accepted Accounting Principles, consistently
applied.

 

“Net Sales” shall mean, with respect to a Product, the gross amount invoiced by
any Permitted Seller to a Third Person that is not a Permitted Seller for such
Product in the Territory, less:

 

(a)                                 Trade, quantity and cash discounts allowed;

 

3

--------------------------------------------------------------------------------


 

(b)                                 Commissions, discounts, refunds, rebates
(including, but not limited to, wholesaler or distributor inventory management
fees), chargebacks, retroactive price adjustments, and any other allowances
which effectively reduce the net selling price;

 

(c)                                  Actual Product returns and allowances;

 

(d)                                 Sales taxes, VAT and similar taxes to the
extent that such are detailed in the invoice and included in the gross amount
invoiced for such Product; and

 

(e)                                  Reserves or allowances for bad debt or
uncollectible amounts.

 

Such amounts shall be determined from the books and records of the applicable
Permitted Seller, maintained in accordance with U. S. Generally Accepted
Accounting Principles consistently applied.  In determining such amounts, the
applicable Permitted Seller will use such Permitted Seller’s then current
standard procedures and methodology, including such Permitted Seller’s then
current standard exchange rate methodology for the translation of foreign
currency sales into U.S. Dollars, consistently applied.

 

In the event that a Product is sold as part of a Combination Product (where
“Combination Product” means any pharmaceutical product which comprises a Product
and other active compound(s) and/or ingredients), the Net Sales of such Product,
for the purposes of determining royalty payments under this Agreement, shall be
determined by multiplying the Net Sales of such Combination Product (which Net
Sales shall be calculated as set forth above in this definition except every
reference to Product shall be deemed a reference to such Combination Product) by
the fraction, A / (A+B) where A is the weighted average sale price of such
Product when sold separately in finished form, and B is the weighted average
sale price of the other active compound(s), product(s) and/or ingredients sold
separately in finished form.

 

In the event that, with respect to a Combination Product, the weighted average
sale price of the applicable Product can be determined but the weighted average
sale price of the other applicable active compound(s), product(s) and/or
ingredients cannot be determined, Net Sales for purposes of determining royalty
payments shall be calculated by multiplying the Net Sales of such Combination
Product by the fraction A / C where A is the weighted average sale price of such
Product when sold separately in finished form and C is the weighted average sale
price of such Combination Product.

 

In the event that, with respect to a Combination Product, the weighted average
sale price of the other applicable active compound(s), product(s) and/or
ingredients can be determined but the weighted average sale price of the
applicable Product cannot be determined, Net Sales for purposes of determining
royalty payments shall be calculated by multiplying the Net Sales of such
Combination Product by the following formula: one (1) minus B / C where B is the
weighted average sale price of such other applicable active compound(s),
product(s) and/or ingredients when sold separately in finished form and C is the
weighted average sale price of such Combination Product.

 

4

--------------------------------------------------------------------------------


 

In the event that, with respect to a Combination Product, the weighted average
sale price of both the applicable Product and the other applicable active
compound(s), product(s) and/or ingredients in such Combination Product cannot be
determined, the Net Sales of the applicable Product shall be deemed to be equal
to fifty percent (50%) of the Net Sales of such Combination Product.

 

The weighted average sale price for a Product, other applicable active
compound(s), product(s) and/or ingredients, or Combination Product shall be
calculated once each Calendar Year and such price shall be used during all
applicable royalty reporting periods for such entire Calendar Year. When
determining the weighted average sale price of a Product, other applicable
active compound(s), product(s) and/or ingredients, or Combination Product, the
weighted average sale price shall be calculated by dividing the sales dollars
(translated into U.S. dollars) by the units of active ingredient sold during the
twelve (12) months (or the number of months sold in a partial calendar year) of
the preceding Calendar Year for the respective Product, other applicable active
compound(s), product(s) and/or ingredients, or Combination Product. In the
initial Calendar Year, a forecasted weighted average sale price will be used for
the applicable Product, other applicable active compound(s), product(s) and/or
ingredients, or Combination Product. Any over or under payment due to a
difference between forecasted and actual weighted average sale prices will be
paid or credited in the first royalty payment of the following Calendar Year.

 

“Permitted Seller” means (i) Company, (ii) any Affiliate of the Company,
(iii) any permitted assignee or sublicensee having the right to sell a Product.

 

“Person” means a natural person, a corporation, a partnership, a trust, a joint
venture, a limited liability company, any governmental authority, or any other
entity or organization.

 

“Product” means any composition or product that comprises, includes or
incorporates a Compound.

 

“Sales Report” shall have the meaning set forth in Section 3.2.

 

“Territory” means all countries of the world.

 

“Third Person” means Persons other than the Parties or Affiliates thereof.

 

“TRX518” means the monoclonal antibody that, as of the Effective Date, is
identified as TRX518 and is being developed by the Company.

 

“TRX518 Product” means any composition or product that comprises, includes or
incorporates TRX518.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 2

 

CONSIDERATION

 

2.1                               Royalty Payments.  Subject to and upon the
terms and conditions set forth in this Agreement, Company shall pay Leap SRV a
royalty on sales of any and all DKN-01 Products sold or otherwise commercialized
by Company and/or any of Permitted Sellers in the Territory during each Calendar
Quarter equal to two percent (2%) of the amount of Net Sales with respect to any
and all DKN-01 Products in the Territory during such Calendar Quarter.  Subject
to and upon the terms and conditions set forth in this Agreement, Company shall
pay Leap SRV a royalty on sales of any and all TRX518 Products sold or otherwise
commercialized by Company and/or any of Permitted Sellers in the Territory
during each Calendar Quarter equal to five percent (5%) of the amount of Net
Sales with respect to any and all TRX518 Products in the Territory during such
Calendar Quarter.

 

2.2                               Royalty Payments, Record Retention.  Company
shall pay royalties due under Section 2.1 concurrently with the remittance of
the royalty report in accordance with this Section 2.2. All amounts payable to
Leap SRV under Section 2.1 shall be paid by electronic wire transfer in
immediately available funds to an account designated in writing by Leap SRV.
Company shall keep and maintain (and shall cause its Affiliates and require all
Permitted Sellers to keep and maintain) proper, complete and accurate books and
records in such form and detail as is necessary to ascertain Company’s
compliance with the financial terms of this Agreement including without
limitation such records as are necessary to verify royalty payments owed under
Section 2.1.  Such records shall be kept in accordance with GAAP, consistently
applied.  Company shall preserve (and to the extent applicable, will cause its
Affiliates and require all Permitted Sellers to preserve) such records made in
any calendar year for a period of three (3) years following the close of that
calendar year.  Beginning with the first commercial sale of a Product, Company
shall furnish Leap SRV with a quarterly report (a “Sales Report”) on Net Sales
of any and all Products within sixty (60) days after the end of each Calendar
Quarter, which Sales Report shall set forth in reasonable detail on a
Product-by-Product and country-by-country basis: (i) the Net Sales with respect
to such Product during such Calendar Quarter in such country broken down between
Company and any other Permitted Sellers; and (ii) the total royalties due under
Section 3.1 during such Calendar Quarter in such country broken down between
Company and any other Permitted Sellers and the basis of the calculation
thereof. If Company receives any sales forecasts with respect to Products from a
Permitted Seller, then Company will provide such forecast to Leap SRV.

 

2.3                               Audits.  During the term of this Agreement,
Leap SRV shall, not more than once each year, have the right to have independent
certified public accountants selected by Leap SRV and approved by the Company
(such approval not be unreasonably withheld, conditioned or delayed) audit the
Company’s records for the purpose of determining the accuracy of payments due or
paid to Leap SRV under Section 2.1.  The independent certified public
accountants shall keep confidential any information obtained during such audit. 
If it is determined that additional royalties are owed to Leap SRV during such
period, the Company will pay Leap SRV the additional royalties within thirty
(30) days of the date the independent certified public

 

6

--------------------------------------------------------------------------------


 

accountant’s written report is provided to Company.  In the event that such
audit discloses that the actual royalties or other amounts payable by Company to
Leap SRV are less than the royalties or other amounts paid by Company, then
Company may credit any overpayment based on the results disclosed by such audit
against future royalties due Leap SRV.  The fees charged by such accounting firm
will be paid by Leap SRV unless any additional royalties owed exceed five
percent (5%) of the royalties paid for the applicable period subject to audit,
in which case Company will pay the reasonable fees of the accounting firm.

 

2.4                               Taxes and Currency.  All payments made to Leap
SRV under this Agreement shall be in United States dollars.  Any and all taxes
required to be withheld from, or paid with respect to, any royalty payments made
or treated as made by Company to any direct or indirect recipient under this
Agreement shall be the liability of and paid by that recipient.  If laws or
regulations require Company or any of its Affiliates, employees, or agents to
withhold, or otherwise pay, taxes on payments made or treated as made to any
direct or indirect recipient, the taxes will be deducted by Company from any
payment(s) to the recipient (and, to the extent the tax amount exceeds the
amount of any payment currently payable to such recipient, will be offset
against the next future payment(s) to such recipient) and will be remitted by
Company to the proper tax authority.  Any such direct or indirect recipient
shall provide the Company with such tax status certifications as the Company may
reasonably request.  Any taxes withheld by or otherwise paid by Company or any
of its Affiliates, employees, or agents in respect of a payment hereunder shall
be deemed paid to the recipient to which the applicable payment would otherwise
have been made and shall (without duplication) reduce the amount of the actual
payment and/or any future payment(s) otherwise payable to the recipient.  Any
taxes required to be withheld from, or paid with respect to, any royalty
payments made or treated as made by Company to any direct or indirect recipient
shall, at the request of Company, be paid to Company by the direct or indirect
recipient within ten (10) days of written notice from Company requesting the
payment.  Any Person that holds a royalty or other payment interest under this
Agreement will use reasonable best efforts to have each Person to whom all or
any portion of such royalty or payment interest is assigned or otherwise
transferred agree to be bound, for the Company’s benefit, with the provisions of
this Section 2.4.

 

2.5                               Late Payment.  Any amounts not paid by Company
when due under this Agreement will be subject to interest from and including the
date payment is due through and including the date upon which Leap SRV has
collected the funds in accordance herewith at a rate equal to the lesser of
(i) the sum of two percent (2%) plus the prime rate of interest quoted in the
Money Rates (or equivalent) section of the Wall Street Journal per annum,
calculated daily on the basis of a three hundred sixty (360) day year, or
(ii) the maximum interest rate allowed by law.

 

ARTICLE 3

 

CONFIDENTIALITY

 

3.1                               Confidential Information.  Unless and to the
extent otherwise provided elsewhere in this Agreement (including, without
limitation, further below in this Section 3.1 or in

 

7

--------------------------------------------------------------------------------


 

Sections 3.2 and 3.3), the Parties agree that, unless the Receiving Party
obtains the prior written consent of the Disclosing Party, at all times during
the term of this Agreement, the Receiving Party will keep completely
confidential, will not publish or otherwise disclose and will not use directly
or indirectly for any purpose any Confidential Information of the Disclosing
Party relating to the subject matter of this Agreement.

 

3.2                               Limited Disclosure by either Party Permitted. 
Each Party may disclose Confidential Information of the other Party to the
extent that such disclosure is:

 

(a)                                 required by law, in the opinion of legal
counsel to the Receiving Party; provided, however, that the Receiving Party will
first have given reasonable notice to the Disclosing Party (if practicable) and
given the Disclosing Party a reasonable opportunity to obtain a protective order
or confidential treatment requiring that the Confidential Information and
documents that are the subject thereof be held in confidence by the recipient
or, if disclosed, be used only for purposes required by such law; provided
further, however, that if a protective order is not obtained, the Confidential
Information so disclosed will be limited to that information that is legally
required to be disclosed as required by Applicable Law;

 

(b)                                 made by the Receiving Party to a United
States or foreign tax authority;

 

(c)                                  made by the Receiving Party to its
representatives; provided, however, that:  (i) each such representative has a
need to know such Confidential Information and has an obligation to maintain the
confidentiality of such information, (ii) the Receiving Party informs each
representative receiving such Confidential Information of its confidential
nature, and (iii) the Receiving Party will be responsible for any breach of this
Article 3 by any of its representatives to the same extent as if the breach were
by the Receiving Party; or

 

(d)                                 made by a Receiving Party in order to comply
with applicable securities law disclosure requirement or any disclosure
requirements of any applicable stock market or securities exchange.

 

3.3                               Disclosure of Agreement.  Except as
contemplated herein, neither Party shall disclose the terms of this Agreement
(nor a redacted version thereof) to any Third Person without the prior written
consent of the other Party.  Without limitation, these prohibitions apply to
press releases, annual reports, prospectuses, public statements, educational and
scientific conferences, promotional materials, governmental filings and
discussions with public officials, securities analysts and the media.  However,
subject to the requirements for review and approval that follow, this provision
does not apply to a disclosure regarding this Agreement, which counsel to a
Party has advised is required by Applicable Laws, to any regulatory authority,
Securities and Exchange Commission, Federal Trade Commission or Department of
Justice or any applicable stock market or securities exchange.  This includes
requests for a copy of this Agreement or related information by tax
authorities.  Notwithstanding the foregoing, each Party may disclose the terms
contained in this Agreement to its independent auditors in connection with
audits of the Receiving Party, to its financial and other advisors, including
legal counsel, and to its

 

8

--------------------------------------------------------------------------------


 

representatives and Third Persons to the same extent that such Party is
permitted to disclose Confidential Information of the other Party to its
representatives or any Third Person pursuant to any of the provisions of
Section 3.2 hereof.

 

If any Party to this Agreement determines a release of information regarding
terms of this Agreement is required by Applicable Laws, prior to any release of
such information, that Party will notify the other Party in writing as soon as
practicable and provide as much detail as possible in relation to the disclosure
required and, where possible under Applicable Laws, will endeavor in good faith
to provide the other Party with a minimum of five (5) business days to review
the proposed public statement. The Parties will then discuss what information,
if any, will actually be released and that Party shall obtain the other Party’s
prior written consent or conduct any actions it may reasonably take to prevent
or limit the requested disclosure.  In addition, the non-disclosing Party shall
have the right to review and comment on a redaction of this Agreement required
by the SEC or other agencies and the disclosing Party shall use good faith in
taking the non-disclosing Party’s comments into account prior to releasing the
redaction to the SEC or such agency.

 

The obligations of each Party under this Section 3.3 shall automatically
terminate with respect to any portion of this Agreement or any portion of the
terms of this Agreement that becomes publicly available without any breach by
such Party of any of its obligations under this Section 3.3.

 

ARTICLE 4

 

INDEMNIFICATION

 

4.1                               Indemnification by Company.  Company shall
defend, indemnify and hold harmless Leap SRV and its Affiliates and their
officers, directors, employees and agents against any and all Damages incurred
by any of them resulting from or arising out of (i) any material breach of any
covenant or agreement made by Company in this Agreement, and (ii) any claims by
any third party in connection with the research, development, manufacture, use
or sale or other commercialization by the Company or any other Permitted Seller
of any Product, including, without limitation, (1) any claim by any third party
for personal injury or property damage or any other kind of product liability
claim related to, or arising or resulting from, any of such activities by the
Company or any other Permitted Seller of any Product and (2) any claim by any
third party that any of such activities by the Company or any other Permitted
Seller of any Product infringes or allegedly infringes the intellectual property
rights of such third party.

 

4.2                               Indemnification by Leap SRV.  Leap SRV shall
defend, indemnify and hold harmless Company and its Affiliates and their
officers, directors, employees and agents against any and all Damages incurred
by any of them resulting from or arising out of (i) any material breach of any
covenant or agreement made by Leap SRV in this Agreement; and (ii) any claims by
any Shareholder or its successors, or other equity holders of Leap, regarding
the Royalty Right of such Shareholder and the entitlement of such Shareholder or
its successors, or other

 

9

--------------------------------------------------------------------------------


 

equity holders of Leap, to participate in any royalty payment made by the
Company pursuant to this Agreement.  Notwithstanding the foregoing, Leap SRV
shall not have any indemnification obligation under this Section 4.2 with
respect to any claim by any other equity holder of Leap as contemplated under
the foregoing clause (ii) of this Section 4.2 unless and until there is a final
judgment on the merits rendered by a court of competent jurisdiction in favor of
any such equity holder of Leap from which no appeal has been taken or can be
taken.

 

4.3                               Notice and Opportunity to Defend.

 

(a)                                 Notice. Promptly after receipt by a Party
hereto of notice of any claim that could give rise to a right to indemnification
pursuant to this Article 4, such Party (the “Indemnitee”) will give the other
Party (the “Indemnifying Party”) written notice describing the claim in
reasonable detail. The failure of an Indemnitee to give notice in the manner
provided herein will not relieve the Indemnifying Party of its obligations under
this Article 4, except to the extent that such failure to give notice materially
prejudices the Indemnifying Party’s ability to defend such claim.

 

(b)                                 Defense of Action. In case any action that
is subject to indemnification under this Article 4 shall be brought against an
Indemnitee and it has given written notice to the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate
and, if it so desires, to assume the defense with counsel reasonably
satisfactory to such Indemnitee. After notice from the Indemnifying Party to the
Indemnitee of its election to assume the defense, the Indemnifying Party shall
not be liable to such Indemnitee under this Article 4 for any fees of other
counsel or any other expenses, in each case subsequently incurred by such
Indemnitee in connection with the defense.

 

(c)                                  Indemnitee’s Separate Counsel.
Notwithstanding the foregoing, the Indemnitee shall have the right to employ
separate counsel and to participate in the defense of such action at the
Indemnitee’s expense, provided however, that the Indemnifying Party shall bear
the reasonable fees, costs and expenses of such separate counsel if: (i) the use
of counsel chosen by the Indemnifying Party to represent the Indemnitee would
present such counsel with a conflict of interest, and the Indemnifying Party
does not elect to engage new counsel without such a conflict; (ii) the
Indemnifying Party shall not have employed counsel reasonably satisfactory to
the Indemnitee to represent the Indemnitee within a reasonable time after notice
of the institution of such action; or (iii) the Indemnifying Party shall
authorize the Indemnitee in writing to employ separate counsel at the
Indemnifying Party’s expense.

 

(d)                                 Settlement. If an Indemnifying Party assumes
the defense of such action, no compromise or settlement thereof may be effected
by the Indemnifying Party without the Indemnitee’s written consent, which
consent shall not be unreasonably withheld or delayed.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Conduct of Defense. Notwithstanding
anything to the contrary in this Section 4, the Party conducting the defense of
a claim will (1) keep the other Party informed on a reasonable and timely basis
as to the status of the defense of such claim (but only to the extent such other
Party is not participating jointly in the defense of such claim), and
(2) conduct the defense of such claim in a prudent manner.

 

ARTICLE 5

 

TERM

 

5.1                               Term.  The term of this Agreement will begin
upon the Effective Date and will continue in full force and effect indefinitely.

 

ARTICLE 6

 

MISCELLANEOUS

 

6.1                               Independent Contractor.  It is understood and
agreed that the Parties shall have the status of an independent contractor under
this Agreement and that nothing in this Agreement shall be construed as creating
any partnership, joint venture or employer-employee relationship between the
Parties or as authorization for either Company or Leap SRV to act as agent for
the other.

 

6.2                               No Benefit to Others.  The representations,
warranties, covenants and agreements contained in this Agreement are for the
sole benefit of the Parties and their legal representatives, successors and
assigns, and they shall not be construed as conferring any rights to any Third
Person.

 

6.3                               Amendment.  This Agreement may not be amended,
supplemented, or otherwise modified except by an instrument in writing signed by
authorized representatives of each Party, provided that any agreement for an
amendment of this Agreement on behalf of the Company or any waiver of any of the
Company’s rights under this Agreement shall be subject to prior approval of the
then disinterested directors of the board of directors of the Company. It is
further agreed by the Parties, that in the event that this Agreement or any part
thereof is assigned by Leap SRV, then the Person(s) holding the right to receive
the majority of the royalty payment under this Agreement shall be entitled to
execute an amendment to this Agreement as a representative of Leap SRV, provided
that no amendment to this Agreement that is approved by such Person or Persons
that hold the right to receive the majority of the royalty payment under this
Agreement shall be binding on any other Person that is entitled to receive a
royalty payment under this Agreement without the prior written consent of such
other Person unless such amendment to this Agreement applies in the same fashion
to all Persons entitled to receive royalty payments under this Agreement.

 

6.4                               Entire Agreement.  This Agreement constitutes
the full and entire understanding and agreement among the Parties and their
respective Affiliates and stockholders with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter

 

11

--------------------------------------------------------------------------------


 

hereof existing between the Parties or among either Party and any Affiliates or
stockholders of the other Party are expressly canceled, including, but not
limited to, any rights and obligations included in the term sheet which was
executed between Company and Macrocure Ltd. dated June 1, 2016.

 

6.5                               Severability.  If any provision of this
Agreement is held to be illegal, invalid, or unenforceable under present or
future laws effective while this Agreement remains in effect, the legality,
validity and enforceability of the remaining provisions will not be affected
thereby.

 

6.6                               Waiver.  Any term or provision of this
Agreement may be waived at any time by the Party entitled to the benefit thereof
only by a written instrument executed by such Party.  No delay on the part of
Leap SRV or Company in exercising any right, power or privilege hereunder will
operate as a waiver thereof, nor will any waiver on the part of either Leap SRV
or Company of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor will any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

6.7                               Notices.  All notices required or permitted to
be given under this Agreement shall be in writing and shall be deemed given upon
receipt if delivered personally or by facsimile transmission (receipt verified),
mailed by registered or certified mail (return receipt requested), postage
prepaid, or sent by prepaid express courier service, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by the notice; provided, that notices of a change of address shall be effective
only upon receipt thereof):

 

For Company:

Leap Therapeutics, Inc.

 

47 Thorndike Street, Suite B1-1

 

Cambridge, MA 02141

 

Attention: President

 

 

For Leap SRV:

Leap Shareholder Royalty Vehicle, LLC

 

47 Thorndike Street, Suite B1-1

 

Cambridge, MA 02141

 

Attention: Manager

 

6.8                               Governing Law.  Each of the parties
irrevocably and unconditionally (i) agrees that any suit, action or legal
proceeding arising out of or relating to this Agreement which is expressly
permitted by the terms of this Agreement to be brought in a court of law, may be
brought in the courts of record of the Commonwealth of Massachusetts (Middlesex
or Suffolk Counties) or the court of the United States, District of
Massachusetts; (ii) consents to the jurisdiction of each such court in any such
suit, action or proceeding; (iii) waives any objection which it or he may have
to the laying of venue of any such suit, action or proceeding in any of such
courts; and (iv) agrees that service of any court papers may be effected on such
party by mail, as provided in this Agreement, or in such other manner as may be
provided under applicable laws or court rules in such courts.

 

12

--------------------------------------------------------------------------------


 

6.9                               Assignability.  During the term of this
Agreement, neither Party shall assign any benefit or burden under this Agreement
without prior written consent of the other Party, which shall not be
unreasonably withheld, delayed or conditioned, except that (i) either Party may
assign its rights and obligations under this Agreement to any Person with which
it may merge or consolidate or to any company to whom it may transfer
substantially all of its assets or to any Person which may acquire such Party
(including, in each case, any company created as a new vehicle upon any such
merger, transfer or acquisition), and (ii) Leap SRV may freely assign its
royalty and other payment interests (and related information access, audit and
other rights) in whole or in part; provided, however, that, in the event that,
as a result of any assignment or assignments of the right to receive royalty and
other payment interests under this Agreement, the Company becomes obligated to
make royalty payments pursuant to this Agreement to more than one person, the
Company shall have the right to engage and appoint a paying agent to perform on
behalf of the Company some or all of the obligations of the Company under this
Agreement and, if the Company exercises its right to appoint a paying agent,
each person that is entitled to receive payments under this Agreement shall be
obligated to provide to any such paying agent appointed by the Company any
information reasonably requested by such paying agent and to execute and deliver
such instruments and documents as such paying agent shall reasonably request in
connection with performing the obligations of the Company under this Agreement
that have been delegated by the Company to such paying agent.  The appointment
by the Company of any such paying agent shall not operate to release or
discharge the Company from any of its obligations under this Agreement.  Any
assignment by either Party of any benefit or burden under this Agreement in
accordance with the provisions of this Section 6.09 shall not release the
assigning Party from any of its obligations under this Agreement. This Agreement
shall be binding on and inure to the benefit of the Parties hereto and their
respective permitted successors and assigns.

 

6.10                        Jointly Prepared.  This Agreement will be deemed to
have been drafted by both Leap SRV and Company and will not be construed against
either Party as the draftsperson hereof.

 

6.11                        Headings, Gender and Number.  All section and
article titles or captions contained in this Agreement and in any exhibit,
schedule or certificate referred to herein or annexed to this Agreement are for
convenience only, will not be deemed a part of this Agreement and will not
affect the meaning or interpretation of this Agreement.  Words used herein,
regardless of the number and gender specifically used, shall be deemed and
construed to include any other number, singular or plural, and other gender,
masculine, feminine, or neuter, as the context requires.

 

6.12                        Further Assurances.  Each of the Parties to this
Agreement shall at the request of any other Party execute and deliver any
further documents and do all acts and things as that Party may reasonably
require in order to carry out the true intent and meaning of this Agreement.

 

6.13                        Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the

 

13

--------------------------------------------------------------------------------


 

same agreement.  It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

 

[remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties by their respective authorized representatives,
have executed this Agreement as of the date first above written.

 

LEAP THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Christopher K. Mirabelli

 

Printed:

Christopher K. Mirabelli

 

Title:

Chief Executive Officer

 

 

 

LEAP SHAREHOLDER ROYALTY VEHICLE, LLC

 

 

 

 

 

By:

/s/ Douglas E. Onsi

 

Printed:

Douglas E. Onsi

 

Title:

Manager

 

 

[Signature Page to Royalty Agreement]

 

--------------------------------------------------------------------------------